DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 and 16-20 in the reply filed on 7/8/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, lines 1-2, it is unclear what second pitch is being referred to, is it the second pitch of the plurality of vias or the second pitch of bridge contacts, thus clam is indefinite. It is suggested the second pitch of the plurality of vias in claim 6 to be changed to the third pitch.
In claim 11, lines 1-2, it is unclear what material of reinforcement substrate would make the Young’s modulus of the reinforcement substrate larger than the dielectric substrate, thus claim is indefinite.
In claim 12, lines 1-2, it is unclear what material of reinforcement substrate would make the Young’s modulus of the reinforcement substrate have 60GPa-100GPa, thus claim is indefinite.
In claim 13, lines 1-2, it is unclear what material of reinforcement substrate would make the coefficient of thermal expansion of the reinforcement substrate have 2ppm-10ppm, thus claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooi et al. (US pub 20170012020).
	With respect to claim 1, Ooi et al. teach an electronic package, comprising (see figs. 1-23, particularly fig. 13 and associated text): 
a reinforcement substrate 260B; 
a plurality of through substrate vias 265B through the reinforcement substrate; 
a dielectric substrate 260A over the reinforcement substrate; 
a cavity (area where component 240A occupies) into the dielectric substrate; and 
a component 240A in the cavity.  
	With respect to claim 2, Ooi et al. teach the component is a bridge.  
With respect to claim 3, Ooi et al. teach the plurality of through substrate vias have a first pitch (spacing between 265A), and wherein the bridge has contacts 245A at a second pitch (spacing between 245A) that is smaller than the first pitch.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US pub 20170012020).
With respect to claim 11, Ooi et al. fail to teach the relative Young’s modulus for the reinforcement substrate and dielectric substrate.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal relative value or range for the Young’s modulus for the reinforcement substrate and dielectric substrate through routine experimentation and optimization to obtain optimal or desired device performance.

With respect to claim 12, Ooi et al. fail to teach the range for the Young’s modulus for the reinforcement substrate.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the Young’s modulus for the reinforcement substrate  through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
With respect to claim 13, Ooi et al. fail to teach the range for the coefficient of thermal expansion for the reinforcement substrate.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the coefficient of thermal expansion for the reinforcement substrate  through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.


Claim(s) 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooi et al. (US pub 20170012020).
	With respect to claim 16, Ooi et al. teach an electronic package, comprising (see figs. 1-23, particularly fig. 13 and associated text): 
a board 290B; 
an interposer 278B over the board; and 
an electronic package over the interposer, wherein the electronic package comprises: 
a reinforcement substrate 260B; 
a plurality of through substrate vias 265B through the reinforcement substrate; 
a dielectric substrate 260A over the reinforcement substrate; 
a cavity (area where component 240A occupies) into the dielectric substrate; and 
a component 240A in the cavity.  
With respect to claim 19, Ooi et al. teach the electronic package further comprises: a dielectric layer 278A over the dielectric substrate, wherein vias 275A are formed through the dielectric layer.  
With respect to claim 20, Ooi et al. teach the plurality of through substrate vias have a first pitch, and wherein the vias have a second pitch.  
Allowable Subject Matter
Claims 4-10 and 14-15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814